Citation Nr: 0933625	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as gastroenteritis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In March 2004 the Board denied a claim for entitlement to 
service connection for diverticulosis.  A claim based on a 
new diagnosis is a new claim, and is adjudicated without 
regard to prior denials that did not consider that diagnosis.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Veteran's current 
claim for service connection for GERD is therefore properly 
adjudicated on a de novo basis.  

The Veteran's appeal was previously before the Board in June 
2008 when it was remanded for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

GERD, claimed as gastroenteritis, is not the result of a 
disease or injury in service.


CONCLUSION OF LAW

GERD, claimed as gastroenteritis, was not incurred or 
aggravated during active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2004, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran and was 
notified of the first three elements of the Dingess notice by 
the May 2004 letter.  While he has not received specific 
information regarding the disability rating and effective 
date elements of his claim, as the claim is being denied no 
additional disability rating or effective date will be 
assigned.  Therefore, the Veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in October 
2008 and June 2009 in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions where those opinions require 
medical expertise.  Barr v. Nicholson; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his current GERD was incurred 
during active duty service.  

Service treatment records show that the Veteran was treated 
for acute gastroenteritis in October 1945.  His abdomen was 
normal upon examination at his separation physical in 
February 1946, but the prior diagnosis of acute 
gastroenteritis was noted in the examination report.  

The post-service medical evidence establishes that the 
Veteran underwent a colonoscopy in August 2000 that lead to a 
diagnosis of diverticulosis.  Four years later, he was 
diagnosed by his private physician as having possible GERD.  
At that time, the Veteran reported that he began experiencing 
abdominal pain while in the service 60 years ago, and had 
been bothered by symptoms over the past five or six years.  

The Veteran was also diagnosed with GERD at the Northampton 
VA Medical Center (VAMC) in September 2004.

Upon VA examination in October 2008 the Veteran stated that 
he was treated for gastroenteritis during active duty service 
and had experienced symptoms of GERD and diverticulosis for 
the last 10 or 15 years.  After examining the Veteran and 
reviewing the claims folder, the examiner noted that there 
was no documentation of the Veteran's gastrointestinal 
conditions until early 2000, more than 50 years after his 
separation from service.  The examiner concluded that the 
Veteran's disability was not related to active duty as there 
was no evidence in the Veteran's records that his condition 
was caused or worsened by military service.  

The Veteran was provided another VA examination in June 2009 
and reported the onset of symptoms during service that had 
continued since that time.  The examiner diagnosed GERD and 
found that it was not caused or related to the Veteran's in-
service treatment for gastroenteritis.  The examiner noted 
that gastroenteritis was, by its nature, a short-lived 
disorder and was not a cause of GERD or diverticulosis.  

The record clearly shows a current diagnosis of GERD.  In 
addition, service records document treatment for 
gastroenteritis in October 1945.  The Board therefore finds 
that two of the three elements necessary for service 
connection-current disability and an in-service injury-are 
demonstrated.

While the Veteran has, at times, reported a continuity of 
symptomatology since service, his reported history has not 
been consistent.  During private treatment in April 2004 and 
upon VA examination in October 2008, he stated that he had 
been treated for gastroenteritis during service but had only 
been bothered by symptoms of a GI disability during the past 
few years.  In contrast, at his November 2003 hearing and 
upon VA examination in June 2009 he reported experiencing 
constant symptoms of GERD since service.  

Given the contradictory statements, and the fact that the 
contemporaneous record is negative; the weight of the 
evidence is against finding a continuity of symptomatology.

In addition, the record contains no competent medical opinion 
of a nexus between the Veteran's current disability and his 
active duty service.  The October 2008 and June 2009 VA 
examiners provided medical opinions against the claim.  The 
only opinion linking the current disabilities to service is 
that of the Veteran and as a lay person, he is not competent 
to provide an opinion his current disability is related to 
symptoms in service.  38 C.F.R. § 3.159(a)(1),(2) (2008); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board therefore concludes that the evidence is against a 
nexus between the Veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for GERD, claimed as 
gastroenteritis, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


